    Case 5:21-cv-00162-SPC-PRL Document 3 Filed 04/13/21 Page 1 of 4 PageID 23




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

CASTER DELANEY
WHETSTONE,

        Petitioner,

v.                                            Case No: 5:21-cv-162-Oc-SPC-PRL

WARDEN, FCC COLEMAN -
LOW,

        Respondent.


                           OPINION AND ORDER1

        Petitioner Caster Delaney Whetstone is a federal inmate who initiated

this case by filing a pro se petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241. (Doc. 1). He challenges the validity of his 2018 conviction and

sentence in the United States District Court for the District of South Carolina

for possession with intent to distribute cocaine and possession of a firearm by

a convicted felon. United States v. Whetstone, Case No. 3:16-cr-67-JFA-1.

Petitioner’s motion to vacate, set aside, or correct a sentence under 28 U.S.C.

§ 2255 was denied. Id. at Doc. 90. In the present petition, Petitioner alleges



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By
using hyperlinks, the Court does not endorse, recommend, approve, or guarantee any
third parties or the services or products they provide. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink
does not affect this Order.
 Case 5:21-cv-00162-SPC-PRL Document 3 Filed 04/13/21 Page 2 of 4 PageID 24




that trial counsel was constitutionally ineffective for misadvising him prior to

his entry of a guilty plea. (Doc. 1).

      Collateral attacks on the legality of a sentence must be brought under

28 U.S.C. § 2255. The “savings clause” of § 2255(e) permits a federal prisoner

to challenge his sentence pursuant to § 2241 only where “the remedy by motion

is inadequate or ineffective to test the legality of his detention.” 28 U.S.C. §

2255(e).   The petitioner bears the burden of demonstrating that a § 2255

motion is “inadequate or ineffective.”       McCarthan v. Dir. of Goodwill Indus.-

Suncoast, Inc., 851 F.3d 1076, 1081 (11th Cir. 2017).

      The United States Court of Appeals for the Eleventh Circuit has held

that 28 U.S.C. § 2241 is not available to challenge the validity of a sentence

except on very narrow grounds. McCarthan, 851 F.3d at 1079.

            [The Eleventh Circuit] gave three examples of when a
            motion to vacate would be an inadequate mechanism
            to test a prisoner’s claim: (1) if a federal prisoner
            challenges the execution of his sentence, e.g., the
            deprivation of good-time credits or parole
            determinations; (2) if the sentencing court is
            unavailable or has been dissolved; or (3) if practical
            considerations, such as multiple sentencing courts,
            prevent a petitioner from filing a motion to vacate. If
            a prisoner’s claim falls into these categories, he may
            file a § 2241 habeas petition under the saving clause
            in § 2255(e). However, if a prisoner’s claim merely
            challenges ‘the validity of his sentence,’ he cannot
            proceed under § 2241 because he could raise this claim
            in a § 2255 motion.

Williams v. Warden, FCC Coleman, 2020 WL 773016, at *2 (11th Cir. Feb. 18,

                                         2
 Case 5:21-cv-00162-SPC-PRL Document 3 Filed 04/13/21 Page 3 of 4 PageID 25




2020) (internal citations omitted).

      Also relevant is Rule 12(h)(3) of the Federal Rules of Civil Procedure. It

provides that “[i]f the court determines at any time that it lacks subject matter

jurisdiction, the court must dismiss the action.” See also Rule 12, Rules

Governing Section 2255 proceedings.

      In the present case, the Court does not have subject matter jurisdiction

over Petitioner’s claims because he is not entitled to pursue relief under § 2241.

Petitioner challenges the validity of his sentence, not the execution of his

sentence, and therefore he cannot avail himself of the savings clause of §

2255(e).    The Court thus dismisses this case for lack of jurisdiction.   See also

28 U.S.C. § 2255(b); Rule 4(b) of the Rules Governing Section 2255 Proceedings

for the United States District Courts (directing sua sponte dismissal if the

petition and records show that the moving party is not entitled to relief).

      Accordingly, it is

      ORDERED:

      (1) This case is DISMISSED without prejudice for lack of

           jurisdiction.

      (2) The Clerk is DIRECTED to enter judgment dismissing this case,

           deny as moot any pending motions, and close the file.




                                         3
Case 5:21-cv-00162-SPC-PRL Document 3 Filed 04/13/21 Page 4 of 4 PageID 26




        DONE and ORDERED in Fort Myers, Florida, on this 12th day of April

2021.




Copies to: Caster Delaney Whetstone, pro se




                                     4
